DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2006/0156567 A1).
Regarding claim 1, Lee teaches a body (15, figure 1);
A first flexure (11, figure 1) on a first surface of the body, the first flexure having a first modulus of elasticity (paragraph 0031);
A second flexure (12, figure 1) on a second surface of the body, the second surface of the body opposite the first surface of the body (see 121 and 112, figure 1), and the second flexure having a second modulus of elasticity (paragraph 0031);
A fixed member (13, figure 1) on a surface of the second flexure; and
An adjustment device (142, figure 1) on a surface of the first flexure.
Regarding claim 2, Lee teaches a second modulus of elasticity is greater than the first modulus of elasticity (paragraph 0035).
Regarding claim 3, Lee teaches that the second modulus of elasticity is twenty times greater than the first modulus of elasticity (paragraph 0035).
Regarding claim 8, Lee teaches that the first flexure is a coil spring and the second flexure is a coil spring (see figure 1, wherein 11 and 12 are both shown to be coil springs).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, prior art (Lee) does not teach the adjustment device is a screw in a fixed threaded member and an end of the screw is impinging on the first flexure.
Regarding claim 5, Prior art (Lee) does not teach the body comprises a socket adapted to receive an aligned device.  Claim 6 contains allowable subject matter at least inasmuch as it depends from claim 5.
Regarding claim 7, closest prior art (Hatheway, US 5,187,876) teaches the use of leaf springs in a similar device however to substitute the leaf springs for the coil springs shown in Lee there is provided no obvious motivation in the art of record for making such a substitution.
Regarding claim 9, Closest prior art (Lee) does not teach that the opposing spring adjustment mechanism is used in a projector nor is this an obvious modification as the prior art is not in the same field of endeavor.  Claims 10-14 are allowable at least inasmuch as they depend from claim 9.
Regarding claim 15, Closest prior art (Lee) does not teach the adjusted device is an optical element, nor the specific structure claimed for the adjusting device. Claims 16-20 are allowable at least inasmuch as they depend from claim 15.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	11/28/2022